Citation Nr: 1436223	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  11-07 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a left knee disability to include as due to service-connected right knee disability.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1968 to August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

This appeal was previously before the Board and remanded in September 2013 and for additional development.  The case has been returned to the Board for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2013, the Board remanded this claim to obtain a VA examination in order to clarify the medical opinions contained in the March 2010 and February 2011 VA examination reports.  Pursuant to the September 2013 remand directives, a VA examination was conducted in September 2013.  However, the Board finds that the September 2013 opinion is inadequate and an additional medical opinion is warranted.

The September 2013 VA examiner's rationale for his negative nexus opinion is that the Veteran stated he did not have a left knee condition in the military.  While it appears that the Veteran did not report to the September 2013 VA examiner that his condition began in service, a review of the claims file shows the Veteran reported on multiple occasions that his left knee pain started while in service.  The Board finds the Veteran's statements that his left knee condition began in service to be credible and the VA examiner must take this into account when providing an opinion regarding service connection.

At the September 2013 VA examination, the Veteran reported that one year after his total knee replacement for his service-connected right knee, he began to have increasing issues with his left knee manifested by moderate instability and pain.  This statement raises a claim for secondary service connection.  The March 2011 VA examiner opined that it was less likely than not that the Veteran's service-connected right knee disability led to his left knee disability.  However, the claims file contains no medical opinion as to whether the right knee disability aggravated the left knee disability.  Accordingly, a new VA examination is needed to address the likelihood of aggravation of the left knee disability by the service-connected right knee disability.

As the appeal is being remanded for development, the RO should ask the Veteran to identify any additional, pertinent medical treatment that he has received, and take appropriate measures to obtain those records.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA records pertaining to his left knee disability that are not already of record.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.

2.  The RO should notify the Veteran that he may submit lay statements of the nature and onset of his left knee symptoms from himself as well as from other individuals who have first-hand knowledge of such symptoms.  He should be provided an appropriate amount of time to submit this lay evidence.

3.  After undertaking the above development to the extent possible, the RO/AMC should obtain from a qualified physician an opinion as to the relationship, if any, between the claimant's left knee disability and his military service or his service-connected right knee disability.  The claims file, to include any relevant documents in Virtual VA and VMBS, should be provided to the examiner in connection with the addendum.  The examiner should provide answers to the following questions:

a.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability is etiologically related to his active military service?  If the answer to this question is negative, please answer part (b).

b.  Is it at least as likely as not (50 percent probability or more) that the Veteran's left knee disability was caused or aggravated by his service-connected right knee disability, including any gait disturbance caused by that disability?  Please note that the examiner must answer both the causation and the aggravation portions of the question or the response will be deemed inadequate.

If the VA examiner finds that the Veteran's left knee disability is aggravated by his service-connected right knee disability, the examiner must determine the baseline level of severity of the left knee disability before any aggravation caused by the service-connected disability.  The examiner should be instructed that aggravation of a disability (in this case, left knee disability) by a service-connected disability (in this case, right knee disability) will not be conceded if the baseline level of severity cannot be established by medical evidence. 

A complete rationale must be provided for all opinions.  If any opinion cannot be provided without resort to speculation, the examiner must so state and then provide a rationale for why the requested opinion could not be provided without resort to speculation.

4.  The RO/AMC should thereafter readjudicate the claim. If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



